DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/18/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3,6,8-10,13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2019/0261012 to Hoarty, and further in view of US PG Pub 2011/0142348 to Radhakrishnan et al.

Regarding claim 1. Hoarty discloses a method (Abstract) comprising: 
receiving a video frame (“A video signal 1201 can be obtained or received (e.g., from a video headend, a storage device, a cloud server system, a streaming video service provider, or other source of encoded video), and a video frame analysis engine 1202 can analyze data”, paragraph 102), 
detecting a watermark in the first predetermined region of the video frame (“A message decoding engine 1205 can perform a detection process to locate the data pixels within a pixel patch area (corresponding to a pixel symbol area)”, paragraph 103); 
identifying, within the first set of pixels, one or more contiguous subsets of pixels that correspond to a first pixel value and one or more contiguous subsets of pixels that correspond to a second pixel value (Fig. 3A, “Once extracted, one or more lines (or columns) of video data are modulated with the additional watermark data. For example, the top two lines of video data can be encoded with the additional data (which can be in compliance with the A/335 standard). As shown in FIG. 3A, the modulated values of sixteen pixels (eight in the horizontal direction from the top two lines) represent a binary value. In some examples, additional lines or columns of pixels can be encoded with additional data. In examples when only the first two lines of pixels are encoded with watermark data, the 16 lines of video information (including the two lines of pixels with the additional data) that were extracted can be prepared for reinsertion into the encoded (compressed) video frame”, paragraphs 79-80); 
assigning a first symbol to the one or more contiguous subsets of pixels that correspond to a first pixel value and a second symbol to the one or more contiguous subsets of pixels that correspond to a second pixel value; and generating, based on the first pixel value and the second pixel value, a first sequence of symbols (Fig 3A, binary code 304-305, “FIG. 3A as an illustrative example, the top two pixel rows 303 of the 16 pixel rows 302 of the video frame are embedded with a binary code, such as a 0 binary code 304 (represented by the modulated values of the first set of sixteen pixels, including eight pixels in the horizontal direction from the top two pixel rows 303) or a 1 binary code 305 (represented by the modulated values of the second set of sixteen pixels, including eight pixels in the horizontal direction from the top two pixel rows 303). As noted above, the binary code can be based on a shift in one or more color-difference components (e.g., a Cb color-difference component and/or a Cr color-difference component) of the pixels in the top two pixel rows 303”, paragraph 81).
Hoarty does not disclose wherein a first predetermined region of the video frame includes a first set of pixels and a second predetermined region of the video frame includes a second set of pixels, the second set of pixels having pixel values that are based on pixel values of pixels of a third predetermined region of the video frame.
However Radhakrishnan in the same area of generating signatures for images that correspond to media clips discloses wherein a first predetermined region of the video frame includes a first set of pixels and a second predetermined region of the video frame includes a second set of pixels, the second set of pixels having pixel values that are based on pixel values of pixels of a third predetermined region of the video frame (“a relationship is determined between the first region and the second region (Step 112). The relationship may be determined with first, pairing each of the pixels in the first region with a corresponding pixel in the second region. For an image partitioned into more than two images, pixels in a first region may be paired with pixels in the second region and further, the pixels in the first region may also be paired with pixels in a third region. Further, embodiments of the invention may also apply to grouping of more than two pixels. For example, a pixel in a first region, a pixel in a second region, and a pixel in a third region, may all be grouped together. Once the pairing or grouping is determined, a relationship between the pixels within each pair or group is determined with computing a value based on an attribute of the pixels. Computation for a value may comprise any calculation, comparison, determination, derivation, or other suitable method(s). For example, for each pair of pixels (e.g., a pixel from a first region and a corresponding pixel from the second region), an intensity of the first pixel may be subtracted from the intensity of the second pixel to determine an intensity difference relating the two pixels. In this example, the intensity of the pixel may correspond to a gray intensity or green intensity if the image is represented using gray tones or green tones, respectively. Other colors, or combinations of colors may also be used for relating pixels from the first region to the pixels from the second region. This example is further illustrated in FIG. 4A-FIG. 4C. FIG. 4A shows the intensity values for an image scaled to a spatial resolution of 4*8 for simplicity. FIG. 4B shows a region selection within the image in which the left side of the image is selected as Region 1 (R1) and the right side of the image is selected as Region 2 (R2). Thereafter, as illustrated in FIG. 4C, to determine a relationship between R1 and R2, R2 is subtracted from R1 to obtain a set of intensity difference values shown in a 4*4 matrix. In an embodiment, determining the relationship between different regions involves determining ratios of intensities of each pixel in the first region to the intensities of corresponding pixels in the second region. In addition to intensity differences and intensity ratios, various other relationship values between pixels in different regions may be determined, such as, for example, a calculation involving a combination of intensity difference and intensity ratio between pixels from different regions. Although image intensity is used to illustrate the examples, any other value that can be derived from the image may be used. Examples include, but are not limited to, values of a intensity histogram, edge orientation histogram around each corner point, color histogram, transform domain coefficients, etc”, paragraph 45).
Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoarty’s embedding data into a digital video signal without visually impairing the signal to include: a first predetermined region of the video frame includes a first set of pixels and a second predetermined region of the video frame includes a second set of pixels, the second set of pixels having pixel values that are based on pixel values of pixels of a third predetermined region of the video frame.
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoarty’s embedding data into a digital video signal without visually impairing the signal by the teaching of Radhakrishnan because of the following reasons: (a) Fingerprints may be used to determine whether two media clips are identical or if a suspect media clip has been derived from the original media clip, (paragraph 6, Radhakrishnan); and (b) embedding data into a digital video signal without visually impairing the signal, in order to provide a means for conveying additional information with the video signal as taught by Hoarty at paragraph 4.Regarding claim 2. Hoarty discloses wherein the first predetermined region includes a first two rows of the video frame (Fig 3A, binary code 304-305, “FIG. 3A as an illustrative example, the top two pixel rows 303 of the 16 pixel rows 302 of the video frame are embedded with a binary code, such as a 0 binary code 304 (represented by the modulated values of the first set of sixteen pixels, including eight pixels in the horizontal direction from the top two pixel rows 303) or a 1 binary code 305 (represented by the modulated values of the second set of sixteen pixels, including eight pixels in the horizontal direction from the top two pixel rows 303). As noted above, the binary code can be based on a shift in one or more color-difference components (e.g., a Cb color-difference component and/or a Cr color-difference component) of the pixels in the top two pixel rows 303”, paragraph 81).Regarding claim 3. Hoarty discloses wherein the second predetermined region includes a third row of the video frame (“data structures can be taken advantage of to further enhance the resiliency of the embedded data watermark. In such implementations, frames of video from can be decoded and a certain number of pixel rows can be extracted from the top and/or bottom (and/or the left and/or right) of the frame. In some cases, the minimum number of pixel rows can be extracted, such as 16 pixel rows as described above. In one illustrative example, in the case of MPEG-2 or H.264/265, the minimum processing unit of video is the macroblock, which can be defined as having a 16×16 pixel structure. In such an example, because 16 pixel rows is the minimum size of a subset of an MPEG frame (the macroblock) that is separately manipulatable when processing compressed video, the macroblock is extracted and decoded for processing without the need to decode the entire encoded frame. In some cases, the frame can be decoded as a whole, and the top 16 pixel rows (e.g., the top row of blocks, such as macroblock) are extracted for processing. One or more pixel rows (e.g., a minimum of two pixel rows) of the extracted and decoded pixel rows, such as the top 16 pixel rows, can be encoded with additional data”, paragraph 77).Regarding claim 6. Hoarty discloses wherein the first pixel value corresponds to a luminance value (“In some implementations, the luminance component of a pixel can be adjusted”, paragraph 50).Regarding claim 8. Hoarty discloses a system (Abstract) comprising: 
one or more processors (Fig. 15, Processor 1510); and 
a non-transitory computer-readable medium (Fig. 15, Memory 1515) storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations including: 
receiving a video frame (“A video signal 1201 can be obtained or received (e.g., from a video headend, a storage device, a cloud server system, a streaming video service provider, or other source of encoded video), and a video frame analysis engine 1202 can analyze data”, paragraph 102), 
detecting a watermark in the first predetermined region of the video frame (“A message decoding engine 1205 can perform a detection process to locate the data pixels within a pixel patch area (corresponding to a pixel symbol area)”, paragraph 103); 
identifying, within the first set of pixels, one or more contiguous subsets of pixels that correspond to a first pixel value and one or more contiguous subsets of pixels that correspond to a second pixel value (Fig. 3A, “Once extracted, one or more lines (or columns) of video data are modulated with the additional watermark data. For example, the top two lines of video data can be encoded with the additional data (which can be in compliance with the A/335 standard). As shown in FIG. 3A, the modulated values of sixteen pixels (eight in the horizontal direction from the top two lines) represent a binary value. In some examples, additional lines or columns of pixels can be encoded with additional data. In examples when only the first two lines of pixels are encoded with watermark data, the 16 lines of video information (including the two lines of pixels with the additional data) that were extracted can be prepared for reinsertion into the encoded (compressed) video frame”, paragraphs 79-80); 
assigning a first symbol to the one or more contiguous subsets of pixels that correspond to a first pixel value and a second symbol to the one or more contiguous subsets of pixels that correspond to a second pixel value; and generating, based on the first pixel value and the second pixel value, a first sequence of symbols (Fig 3A, binary code 304-305, “FIG. 3A as an illustrative example, the top two pixel rows 303 of the 16 pixel rows 302 of the video frame are embedded with a binary code, such as a 0 binary code 304 (represented by the modulated values of the first set of sixteen pixels, including eight pixels in the horizontal direction from the top two pixel rows 303) or a 1 binary code 305 (represented by the modulated values of the second set of sixteen pixels, including eight pixels in the horizontal direction from the top two pixel rows 303). As noted above, the binary code can be based on a shift in one or more color-difference components (e.g., a Cb color-difference component and/or a Cr color-difference component) of the pixels in the top two pixel rows 303”, paragraph 81).
Hoarty does not disclose wherein a first predetermined region of the video frame includes a first set of pixels and a second predetermined region of the video frame includes a second set of pixels, the second set of pixels having pixel values that are based on pixel values of pixels of a third predetermined region of the video frame.
However Radhakrishnan in the same area of generating signatures for images that correspond to media clips discloses wherein a first predetermined region of the video frame includes a first set of pixels and a second predetermined region of the video frame includes a second set of pixels, the second set of pixels having pixel values that are based on pixel values of pixels of a third predetermined region of the video frame (“a relationship is determined between the first region and the second region (Step 112). The relationship may be determined with first, pairing each of the pixels in the first region with a corresponding pixel in the second region. For an image partitioned into more than two images, pixels in a first region may be paired with pixels in the second region and further, the pixels in the first region may also be paired with pixels in a third region. Further, embodiments of the invention may also apply to grouping of more than two pixels. For example, a pixel in a first region, a pixel in a second region, and a pixel in a third region, may all be grouped together. Once the pairing or grouping is determined, a relationship between the pixels within each pair or group is determined with computing a value based on an attribute of the pixels. Computation for a value may comprise any calculation, comparison, determination, derivation, or other suitable method(s). For example, for each pair of pixels (e.g., a pixel from a first region and a corresponding pixel from the second region), an intensity of the first pixel may be subtracted from the intensity of the second pixel to determine an intensity difference relating the two pixels. In this example, the intensity of the pixel may correspond to a gray intensity or green intensity if the image is represented using gray tones or green tones, respectively. Other colors, or combinations of colors may also be used for relating pixels from the first region to the pixels from the second region. This example is further illustrated in FIG. 4A-FIG. 4C. FIG. 4A shows the intensity values for an image scaled to a spatial resolution of 4*8 for simplicity. FIG. 4B shows a region selection within the image in which the left side of the image is selected as Region 1 (R1) and the right side of the image is selected as Region 2 (R2). Thereafter, as illustrated in FIG. 4C, to determine a relationship between R1 and R2, R2 is subtracted from R1 to obtain a set of intensity difference values shown in a 4*4 matrix. In an embodiment, determining the relationship between different regions involves determining ratios of intensities of each pixel in the first region to the intensities of corresponding pixels in the second region. In addition to intensity differences and intensity ratios, various other relationship values between pixels in different regions may be determined, such as, for example, a calculation involving a combination of intensity difference and intensity ratio between pixels from different regions. Although image intensity is used to illustrate the examples, any other value that can be derived from the image may be used. Examples include, but are not limited to, values of a intensity histogram, edge orientation histogram around each corner point, color histogram, transform domain coefficients, etc”, paragraph 45).
Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoarty’s embedding data into a digital video signal without visually impairing the signal to include: a first predetermined region of the video frame includes a first set of pixels and a second predetermined region of the video frame includes a second set of pixels, the second set of pixels having pixel values that are based on pixel values of pixels of a third predetermined region of the video frame.
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoarty’s embedding data into a digital video signal without visually impairing the signal by the teaching of Radhakrishnan because of the following reasons: (a) Fingerprints may be used to determine whether two media clips are identical or if a suspect media clip has been derived from the original media clip, (paragraph 6, Radhakrishnan); and (b) embedding data into a digital video signal without visually impairing the signal, in order to provide a means for conveying additional information with the video signal as taught by Hoarty at paragraph 4.Regarding claim 9. Hoarty discloses wherein the first predetermined region includes a first two rows of the video frame (Fig 3A, binary code 304-305, “FIG. 3A as an illustrative example, the top two pixel rows 303 of the 16 pixel rows 302 of the video frame are embedded with a binary code, such as a 0 binary code 304 (represented by the modulated values of the first set of sixteen pixels, including eight pixels in the horizontal direction from the top two pixel rows 303) or a 1 binary code 305 (represented by the modulated values of the second set of sixteen pixels, including eight pixels in the horizontal direction from the top two pixel rows 303). As noted above, the binary code can be based on a shift in one or more color-difference components (e.g., a Cb color-difference component and/or a Cr color-difference component) of the pixels in the top two pixel rows 303”, paragraph 81).Regarding claim 10. Hoarty discloses wherein the second predetermined region includes a third row of the video frame (“data structures can be taken advantage of to further enhance the resiliency of the embedded data watermark. In such implementations, frames of video from can be decoded and a certain number of pixel rows can be extracted from the top and/or bottom (and/or the left and/or right) of the frame. In some cases, the minimum number of pixel rows can be extracted, such as 16 pixel rows as described above. In one illustrative example, in the case of MPEG-2 or H.264/265, the minimum processing unit of video is the macroblock, which can be defined as having a 16×16 pixel structure. In such an example, because 16 pixel rows is the minimum size of a subset of an MPEG frame (the macroblock) that is separately manipulatable when processing compressed video, the macroblock is extracted and decoded for processing without the need to decode the entire encoded frame. In some cases, the frame can be decoded as a whole, and the top 16 pixel rows (e.g., the top row of blocks, such as macroblock) are extracted for processing. One or more pixel rows (e.g., a minimum of two pixel rows) of the extracted and decoded pixel rows, such as the top 16 pixel rows, can be encoded with additional data”, paragraph 77).
Regarding claim 13. Hoarty discloses wherein the first pixel value corresponds to a luminance value (“In some implementations, the luminance component of a pixel can be adjusted”, paragraph 50).Regarding claim 15.  Claim 15 is rejected for the same reasons and rational as provided above for claim 1.Regarding claim 16. Claim 16 is rejected for the same reasons and rational as provided above for claim 2.Regarding claim 17. Claim 17 is rejected for the same reasons and rational as provided above for claim 3.
Allowable Subject Matter
Claims 4, 5, 7, 11, 12, 14, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG Pub 2019/0295208 to Hoarty et al. discloses methods, devices, and computer-program products are provided for adding data to a digital video signal in a visually imperceptible manner. For example, a region of pixels can be identified in a video frame, and one or more pixel characteristics of the region of pixels can be determined. Based on the one or more pixel characteristics of the region of pixels, at least one pixel characteristic of a subset of pixels from the region of pixels can be modified in order to encode a set of data into the region of pixels. An output frame can be provided that includes the modified at least one pixel characteristics for the subset of pixels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone number is (571)270-5976. The examiner can normally be reached Monday-Friday, 9:30- 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571 272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. WAIT, Esq.
Primary Examiner
Art Unit 2672



/CHRISTOPHER WAIT/Primary Examiner, Art Unit 2672